Exhibit 10.1

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change in Control Severance Agreement (this
“Agreement”) is entered into as of June 6, 2010 (the “Effective Date”), by and
between Brian Sereda (“Executive”) and Virage Logic Corporation, a Delaware
corporation (the “Company”).

Whereas, effective as of September 15, 2008, the parties hereto executed a
Change in Control Severance Agreement (the “Prior Agreement”) that provides
benefits to Executive in the event of Executive’s termination of employment
following a Change in Control (as defined below) of the Company under specified
circumstances;

Whereas, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to amend and
restate the Prior Agreement to provide additional severance benefits to
Executive in the event of Executive’s involuntary termination under specified
circumstances unrelated to, or in connection with, a Change in Control of the
Company to assure that the Company will have the continued dedication of
Executive;

Now, therefore, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt of which is mutually acknowledged,
Executive and the Company hereby agree as follows:

1. Definitions. The following definitions shall apply for all purposes under
this Agreement:

(a) Affiliate. “Affiliate” shall have the meaning assigned to such term in Rule
12b-2 promulgated under the Exchange Act.

(b) Cause. “Cause,” solely for purposes of this Agreement, shall mean any of the
actions relevant to Executive committed by Executive (or omitted to be done by
Executive) that occur on or after the Effective Date:

(i) A conviction of or plea of “guilty” or “no contest” to a felony under the
laws of the United States or any state thereof;

(ii) Conviction of any crime constituting fraud, theft or misappropriation of
Company property, or of any other crime that materially injures the Company’s
business or reputation; or

(iii) At any time other than during a Change in Control Period, Executive’s
material breach of a written agreement with the Company that causes material
harm to the Company and which is not cured within thirty (30) days of receipt of
specific written notice from the Company identifying such breach.

 

- 1 -



--------------------------------------------------------------------------------

(c) Change in Control. “Change in Control” means the consummation of a
transaction or series of transactions resulting in one or more of the following
events:

(i) The acquisition, directly or indirectly, in one or more transactions, by any
individual, person or group of persons, within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), individually or
in the aggregate, of fifty percent (50%) or more of either (1) the outstanding
shares of common stock of the Company or (2) the combined voting power of the
Company’s outstanding securities entitled to vote generally in the election of
directors; provided, however, that the following transactions shall not
constitute, or be deemed to cause, a Change in Control of the Company: (A) any
increase in percentage ownership by a Person to fifty percent (50%) or more
resulting solely from any acquisition of shares directly from the Company or any
acquisition of shares by the Company that reduces the number of shares
outstanding; or (B) any Business Combination described in clauses (A) and (B) of
Section 1 (c)(iii) below;

(ii) A change in the composition of the Board of the Company as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either: (A) are directors of the Company as
of the Effective Date hereof; (B) are elected, or nominated for election, to the
Board of the Company with the affirmative vote of at least a majority of the
directors of the Company who are Incumbent Directors described in (A) above at
the time of such election or nomination; or (C) are elected, or nominated for
election, to the Board of the Company with the affirmative votes of at least a
majority of the directors of the Company who are Incumbent Directors described
in (B) above at the time of such election or nomination. Notwithstanding the
foregoing, “Incumbent Directors” shall not include an individual whose election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) no Person, individually or in the aggregate, nor any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) sponsored or maintained by the Company or such
corporation resulting from such Business Combination beneficially owns, directly
or indirectly, individually or in the aggregate, fifty percent (50%) or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (B) at least a majority of the
members of the Board of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

- 2 -



--------------------------------------------------------------------------------

(iv) Approval by the stockholders of the Company of the liquidation or
dissolution of the Company.

(d) Change in Control Period. “Change in Control Period” means the period
commencing on the date that is sixty (60) calendar days immediately prior to the
date of a Change in Control under this Agreement and ending on the date that is
twelve (12) calendar months immediately following the date of a Change in
Control under this Agreement.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Control. “Control” shall have the meaning assigned to such term in Rule
12b-2 promulgated under the Exchange Act.

(g) Good Reason. “Good Reason” shall mean, without the express written consent
of Executive, the occurrence of any of the following circumstances, unless such
circumstances are fully corrected prior to the date of termination specified in
a notice of termination by Executive (which date of termination must be at least
thirty (30) days following the date of such notice), which notice must be given
by Executive to the Board within sixty (60) days following the occurrence of the
event giving rise to Good Reason for termination:

(i) the material diminishment of Executive’s authority, duties or
responsibilities, or the assignment to Executive of any duties inconsistent with
Executive’s authority, duties or responsibilities from those in effect as of the
Effective Date; provided, however, that in the event of a Change in Control
pursuant to which the Company becomes part of a larger entity, “Good Reason”
shall not exist under this clause (i) if Executive no longer holds the title
previously held within the Company, but Executive retains management
responsibility for that portion of the business of the Company’s business
presently overseen as part of such larger entity, or Executive is given general
management responsibility for operations comparable to or larger than the
operations of the Company overseen by Executive immediately prior to the Change
in Control;

(ii) a material reduction in Executive’s base salary as in effect as of the
Effective Date, or material diminishment of Executive’s bonus opportunity at the
Company, if any, other than a reduction in base salary or bonus opportunity that
is part of a broad readjustment in compensation practices applied to the
executive management team of the Company generally and which results in a
percentage reduction of base salary or bonus opportunity no greater than the
average percentage reduction applied to the other members of the executive
management team of the Company;

(iii) a reduction by the Company in the kind or level of employee benefits to
which Executive was entitled to immediately prior to such reduction with the
result that Executive’s overall benefits package provided by the Company is
significantly reduced;

 

- 3 -



--------------------------------------------------------------------------------

(iv) the Company requiring Executive to be based at any office or location more
than 35 miles from that location at which Executive performed Executive’s
services as of the Effective Date (or, during a Change in Control Period, the
location at which Executive performed Executive’s services immediately prior to
the occurrence of a Change in Control), except for travel reasonably required in
the performance of Executive’s responsibilities; or

(v) the failure of the Company to obtain agreement from any successor to assume
and agree to perform this Agreement.

(h) Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

(i) Section 409A. “Section 409A” shall have the meaning set forth in
Section 8(k) below.

2. Severance Benefits Outside of a Change in Control Period. In the event that
(x) the Company terminates Executive’s employment with the Company for any
reason other than Cause or (y) Executive resigns Executive’s employment with the
Company for Good Reason within ninety (90) days of the occurrence of an event
that constitutes Good Reason (in each case, other than a termination of
employment that occurs during a Change in Control Period as provided in
Section 3), Executive shall become entitled to receive the following payments
and benefits:

(a) Salary Payments. The Company shall pay to Executive an amount equal to one
(1) times Executive’s annual base salary at the rate in effect as of the date of
Executive’s termination of employment, which amount shall be paid in equal
installments during the one (1) year period commencing on the date of
Executive’s termination of employment and at such times as base salary is
customarily paid to the Company’s employees, but Executive shall not be
considered to be paid on the Company’s employee payroll for such period;
provided, however, that the first installment shall be paid pursuant to this
Section 2(a) on the first payroll date coincident with or next following the
date that is sixty (60) calendar days following the date of Executive’s
termination of employment and any installment that otherwise would have been
paid during such sixty (60) day period shall be paid with the first installment
paid to Executive; provided, further, that if Executive dies while any portion
of the continued salary payments contemplated in this Section 2(a) is still
payable to Executive hereunder, such unpaid portion shall be paid no later than
the thirtieth (30th) day following Executive’s death (or the first business day
thereafter), to Executive’s estate, in a cash lump sum payment (the payments
provided in this Section 2(a) are referred to herein as the “Salary Payments”).

(b) Health Benefit Payments. Until the first (1st) anniversary of the date of
Executive’s termination of employment, the Company shall provide to Executive a
monthly payment equal to the applicable COBRA or Cal-COBRA premium to continue

 

- 4 -



--------------------------------------------------------------------------------

group health coverage for Executive and Executive’s eligible dependents under
the Company’s group health plans as in effect from time to time, which payment
shall be paid in advance on the first payroll date of each month, commencing
with the month immediately following Executive’s date of termination; provided,
however, that any such payments otherwise payable to Executive within the first
sixty (60) calendar days following Executive’s date of termination shall not be
paid on the otherwise scheduled payment date but shall instead accumulate and be
paid on the first payroll date coincident with or next following the date that
is sixty (60) calendar days following Executive’s date of termination (the
payments provided in this Section 2(b) are referred to herein as the “Health
Benefit Payments”). Subject to (i) Executive’s timely election of COBRA and
Cal-COBRA coverage, as applicable, and (ii) Executive’s continued payment of
premiums for such coverage, Executive shall also be entitled to continue group
health coverage for Executive and Executive’s dependents under the Company’s
group health plans as provided under applicable federal and state law.

(c) Equity Extension Benefits. The exercise period for each stock option and
stock appreciation right (“SAR”) that Executive shall have the right to exercise
following the date of termination shall be extended to the earliest of the
following dates: (i) the date that is one (1) year following the date of
Executive’s termination of employment, (ii) the expiration of the term of such
stock option or SAR and (iii) the tenth (10th) anniversary of the date of grant
of such stock option or SAR. Following the date of Executive’s termination of
employment, in the event that during the time period within which Executive is
entitled to exercise vested stock options or SARs pursuant to the terms hereof
(the “Equity Exercise Period”) and sell shares received, Executive shall be
unable to effect sales transactions in company securities due to Company-wide
restrictions on the sale of Company securities, or otherwise as the result of
applicable securities laws (each, a “Black-Out Period”), then the Equity
Exercise Period shall be extended by a number of calendar days equal to that of
each and any Black-Out Period that may occur during the Equity Exercise Period
(provided that in no event shall any such extension apply beyond the expiration
of the term of each applicable stock option or SAR, or if earlier, the 10th
anniversary of the date of grant of each applicable stock option or SAR). The
Company shall deliver advance notice in writing to Executive of the imposition
or existence of any Black-Out Period, including the date of the beginning and
end thereof, if known, and in any event promptly provide written notice to
Executive confirming the termination of any such Black-Out Period (the benefits
provided in this Section 2(c) are referred to herein as the “Equity Extension
Benefits”).

(d) Accrued Compensation. In addition to the other benefits set forth in this
Section 2, Executive shall receive a lump cash payment on the date of
termination, of any accrued and unpaid salary through the date of termination
and/or bonuses earned for any completed performance period but not yet paid and
any earned, unused vacation time (the benefits provided in this Section 2(d) are
referred to herein as the “Accrued Compensation”).

(e) Other Compensation Programs. A termination of employment as described in
this Section 2 will not affect any rights that Executive may have pursuant to
any other agreement, policy, plan, program or arrangement of the Company
providing for benefits, which rights will be governed by the terms thereof.

 

- 5 -



--------------------------------------------------------------------------------

3. Severance Benefits During a Change in Control Period. In the event that
(x) the Company terminates Executive’s employment with the Company for any
reason other than Cause or (y) Executive resigns Executive’s employment with the
Company for Good Reason within ninety (90) days of the occurrence of an event
that constitutes Good Reason (in each case, during a Change in Control Period),
Executive shall become entitled to receive the following payments and benefits:

(a) Salary Payments. The Company shall pay to Executive the Salary Payments,
which payments shall be made at the same time and in the same form as set forth
in Section 2(a) above.

(b) Target Bonus Payment. On the Company’s first payroll date that is coincident
with or next following the date that is sixty (60) calendar days following the
date of Executive’s termination of employment, the Company shall pay to
Executive a lump-sum cash payment equal to one (1) times Executive’s target
annual bonus for the calendar year in which Executive incurs the termination of
employment,.

(c) Health Benefit Payments. Until the first (1st) anniversary of the date of
Executive’s termination of employment, the Company shall pay to Executive the
Health Benefit Payments at the same time and in the same form as set forth in
Section 2(b) above. Subject to (i) Executive’s timely election of COBRA and
Cal-COBRA coverage, as applicable, and (ii) Executive’s continued payment of
premiums for such coverage, Executive shall also be entitled to continue group
health coverage for Executive and Executive’s dependents under the Company’s
group health plans as provided under applicable federal and state law.

(d) Equity Acceleration. On the date of Executive’s termination of employment as
described in this Section 3, one hundred percent (100%) of the unvested shares
or securities (or entitlement to cash in lieu thereof) covered by each issued
and outstanding equity incentive award granted by the Company and held by
Executive as of the effective date of Executive’s termination of employment
shall automatically and without further action by the Company accelerate and
become fully vested.

(e) Equity Extension Benefits. Executive shall receive the Equity Extension
Benefits.

(f) Accrued Compensation. In addition to the other benefits set forth in this
Section 3, Executive shall receive the Accrued Compensation.

(g) Other Compensation Programs. A termination of employment as described in
this Section 3 will not affect any rights that Executive may have pursuant to
any other agreement, policy, plan, program or arrangement of the Company
providing for benefits, which rights will be governed by the terms thereof.

 

- 6 -



--------------------------------------------------------------------------------

4. Non-Compete. In connection with Executive’s right to receive the cash
severance payments contemplated in Sections 3(a)-(c) above, Executive agrees to
be subject to the restrictive covenant in the following sentence of this
Section, which will protect the value and goodwill of the Company in the event
of a Change in Control involving a sale of the Company’s business. Accordingly,
Executive agrees that, for one (1) year following his termination of employment
under the circumstances described in Section 3, Executive shall not:
(a) directly or indirectly, render services in any capacity (including, but not
limited to, as an employee, consultant, director, agent, or partner) to ARM
Ltd.; Denali Software, Inc.; Synopsys, Inc.; or Kilopass Technology Inc.
(collectively, the “Competitive Entities”), due to their directly competitive
relationships with the Company, anywhere in the United States or
internationally; or (b) solicit, induce, or attempt to persuade, on behalf of
any of the Competitive Entities, any employee, consultant, agent, or customer of
the Company to terminate such employment, consulting, agency, or business
relationship in order to enter into any such relationship with any of the
Competitive Entities; provided, however, that nothing in this Section shall
prohibit Executive from owning, as a passive investment, not in excess of two
percent (2%) in the aggregate of any class of capital stock of any of the
Competitive Entities if such stock is publicly traded.

5. Release. Notwithstanding anything to the contrary in Sections 2 and 3 above,
all benefits and payments that may become payable pursuant to this Agreement
(other than the Equity acceleration benefits provided in Section 3(d), the
Accrued Compensation and the right to elect COBRA and Cal-COBRA group health
coverage) are conditioned on Executive’s execution (and effectiveness) of a
release of claims and covenant not to sue substantially in the form provided in
Exhibit A on or before the fifty-fifth (55th) day following Executive’s
termination of employment.

6. Adjustment of Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits to be paid or
provided hereunder shall be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (talcing into account the excise tax
imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income taxes). The determination of whether
any reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by Executive or the Company, by the Company’s independent
accountants. The fact that Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section shall not of
itself limit or otherwise affect any other rights of Executive under this
Agreement. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section and no such payment
or benefit qualifies as a “deferral of compensation” within the meaning of and
subject to Section 409A (“Nonqualified Deferred Compensation”), Executive shall
be entitled to designate the payments and/or benefits to be so reduced in order
to give effect to this Section. The Company

 

- 7 -



--------------------------------------------------------------------------------

shall provide Executive with all information reasonably requested by Executive
to permit Executive to make such designation. In the event that any payment or
benefit intended to be provided hereunder is required to be reduced pursuant to
this Section and any such payment or benefit constitutes Nonqualified Deferred
Compensation or Executive fails to elect an order in which payments or benefits
will be reduced pursuant to this Section, then the reduction shall occur in the
following order: (a) reduction in the payments described in Section 3(c) (with
such reduction being applied to the payments in the reverse order in which they
would otherwise be made, that is, later payments shall be reduced before earlier
payments); (b) reduction of cash payments described in Section 3(a) (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made, that is, later payments shall be reduced before earlier
payments); (c) reduction of the lump-sum cash payment described in Section 3(b);
(d) cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity; and
(e) cancellation of acceleration of vesting of equity awards not covered under
(d) above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.

7. Successors.

(a) Company’s Successors. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Any successor (whether
by purchase, merger, consolidation or otherwise) to all or substantially all of
the Company’s business and/or assets, shall be obligated to perform this
Agreement, and the Company shall require any such successor to assume expressly
and agree to perform this Agreement, in the same manner and to the same extent
as the Company would be required to perform it in the absence of a succession.
As used in this Agreement, “Company” shall mean the Company as defined herein
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, contract or otherwise.

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

8. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to Virage Logic Corporation, 47100 Bayside Parkway,
Fremont, California, 94538, and all notices shall be directed to the attention
of its Corporate Secretary.

 

- 8 -



--------------------------------------------------------------------------------

(b) Amendment: Waiver: Remedies. No provision of this Agreement may be amended,
modified, waived or discharged unless the amendment, modification, waiver or
discharge is agreed to in writing and signed by Executive (or Executive’s
personal or legal representative(s), executor(s), administrator(s),
successor(s), heir(s), distribute(s), devisee(s) and legatee(s)) and by two
(2) authorized officers of the Company (other than Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
Executive’s or the Company’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right of Executive or
the Company may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. The rights
and remedies of the parties to this Agreement are cumulative and not alternative
of any other remedy conferred hereby or by law or equity, and the exercise of
any remedy will not preclude the exercise of any other.

(c) Entire Agreement. This Agreement contains all the legally binding
understandings and agreements between Executive and the Company pertaining to
the subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties, including,
without limitation, the Prior Agreement. In the event of any inconsistency,
conflict or ambiguity as to the rights and obligations of the parties under this
Agreement and any offer letter provided to Executive by the Company or
Employment Agreement entered into between Executive and the Company, if any, the
terms of this Agreement shall control unless otherwise expressly provided in
such Employment Agreement, if any, and the parties further acknowledge and agree
that there shall not be any duplication of benefits or payments under this
Agreement and such Employment Agreement, if any.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to the conflicts of laws principles thereof.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (or any subsequent amendments thereof or
waiver thereto), including as to its existence, enforceability, validity,
interpretation, performance, breach or damages, shall be settled by binding
arbitration in Alameda County, California in accordance with applicable rules
then in effect of the American Arbitration Association (the “Association”). All
proceedings and documents prepared in connection with any arbitration under this
Agreement shall constitute confidential information and, unless otherwise
required by law, the contents or the subject matter thereof shall not be

 

- 9 -



--------------------------------------------------------------------------------

disclosed to any Person other than the parties to the proceedings, their
counsel, witnesses and experts, the arbitrator, and, if court enforcement of the
award is sought, the court and court staff hearing such matter.

(h) No Assignment. The Company may not assign its rights and obligations under
this Agreement, unless such assignment is made in compliance with Section 7(a).
This Agreement may not be assigned by Executive otherwise than by will or the
laws of descent and distribution.

(i) Interpretation. When a reference is made in this Agreement to sections,
subsections or clauses, such references shall be to a section, subsection or
clause of this Agreement, unless otherwise indicated. The words “herein” and
“hereof mean, except where a specific section, subsection or clause reference is
expressly indicated, the entire Agreement rather than any specific section,
subsection or clause. The words “include”, “includes” and “including” when used
in this Agreement shall be deemed to in each case to be followed by the words
“without limitation”. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(j) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

(k) Section 409A of the Code. To the extent applicable, it is intended that
payments and benefits provided hereunder be exempt from or comply with
Section 409A of the Code and the guidance promulgated thereunder (collectively,
“Section 409A”). This Agreement shall be administered in a manner consistent
with this intent and if Executive or the Company believes, at any time, that any
of such payment or benefit is not exempt or does not so comply, Executive or the
Company shall promptly advise the other party and will negotiate reasonably and
in good faith to amend the terms of such arrangement such that it is exempt or
complies (with the most limited possible economic effect on Executive and on the
Company) or to minimize any additional tax, interest and/or penalties that may
apply under Section 409A if exemption or compliance is not practicable. In
furtherance of the foregoing, the following provisions shall apply
notwithstanding anything to the contrary in this Agreement:

(i) To the extent applicable, each and every payment to be made pursuant to
Sections 2 and 3 of this Agreement shall be treated as a separate payment and
not as one of a series of payments treated as a single payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii).

(ii) To the extent Executive becomes entitled to receive a payment or benefit
hereunder that is a “deferral of compensation” within the meaning of and subject
to Section 409A (“Nonqualified Deferred Compensation”) upon an event that does
not constitute a permitted distribution event under Section 409A(a)(2), then,
except as provided otherwise in Section 8(k)(iii) below, any such payment

 

- 10 -



--------------------------------------------------------------------------------

or benefit shall be paid or provided to Executive only in the event of
Executive’s “separation from service” with the Company (within the meaning of
Section 409A (“Separation from Service”)); provided, further, that if Executive
is a “specified employee” (within the meaning of Section 409A) and any payment
or provision of benefits described in this Agreement on account of Executive’s
Separation from Service would not meet the “short-term deferral” exemption under
Section 409A of the Code (or otherwise qualify for exemption under
Section 409A), then any such amounts that constitute Nonqualified Deferred
Compensation and that are payable to Executive during the first six (6) months
following his Separation from Service shall be paid or provided to Executive in
a lump-sum cash payment on the earlier of (a) the first (1 st) business day of
the seventh (7th) month immediately following Executive’s Separation from
Service or (b) the date of Executive’s death.

(iii) In the event that any outstanding restricted stock units held by Executive
as of the effective date of his termination of employment (each, an “RSU”)
constitute Nonqualified Deferred Compensation and the vesting of such RSUs
accelerates by application of Section 3(d) above, (A) the securities or other
consideration payable upon settlement of any such RSUs that were previously
subject to the terms of the Prior Agreement shall be paid or provided to
Executive upon his Separation from Service (subject to any required delay as set
forth in Section 8(k)(ii) above) and (B) the securities or other consideration
payable upon settlement of any such RSUs not described in (A) shall be paid or
provided to Executive on the settlement date set forth in the applicable award
agreement under which Executive received the grant of each such RSU.

(iv) The Company shall not be obligated to guarantee any particular tax result
for Executive with respect to any payment or benefit provided to Executive
hereunder, and Executive shall be responsible for any taxes imposed on Executive
in connection with any such payment or benefit.

9. Term of Agreement. This Agreement shall continue in effect from the Effective
Date hereof until the two (2) year anniversary of the Effective Date and then
shall automatically renew for successive one (1) year terms unless notice of
non-renewal is given ninety (90) days prior to such renewal date; provided,
however, that, notwithstanding the foregoing, this Agreement shall continue in
effect for a period ending on the date that this twelve (12) months following
Executive’s termination of employment as described in Sections 2 or 3 above.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.

 

EXECUTIVE

/s/ Brian Sereda

Name:

  Brian Sereda

VIRAGE LOGIC CORPORATION

By:

 

/s/ J. Daniel McCranie

Its:

  Chairman of the Board and  

By:

 

/s/ Alex Shubat

Its:

  CEO & President

 

- 12 -



--------------------------------------------------------------------------------

Exhibit A

Form of Release of Claims and Covenant Not to Sue

In consideration of the severance benefits provided by Virage Logic Corporation,
a Delaware corporation (the “Company”), or the Company’s successor, to Brian
Sereda (“Executive”) under the Amended and Restated Change in Control Severance
Agreement entered into by and between Executive and the Company, dated as of
June     , 2010, Executive, on his/her own behalf and on behalf of Executive’s
representatives, agents, heirs, executors, administrators and assigns, hereby
waives, releases, discharges and promises not to assert any claims, demands,
actions, rights or obligations of every land and nature, whether known or
unknown, suspected or unsuspected that Executive ever had, now has or might have
as of the date of Executive’s termination of employment with the Company against
the Company or its predecessors, affiliates, subsidiaries, directors, officers,
employees, agents, insurers, successors, or assigns (including all such persons
or entities that have a current and/or former relationship with the Company) for
any claims arising from or related to Executive’s employment with the Company,
its parent or any of its affiliates and subsidiaries and the termination of that
employment.

These claims include, but are not limited to: any and all claims, causes of
action, suits, claims for attorneys’ fees, damages or demand; all claims of
discrimination, on any basis, including, without limitation, claims of race,
sex, age, ancestry, national origin, religion and/or disability discrimination;
any and all claims arising under federal, state and/or local statutory, or
common law, such as, but not limited to, Title VII of the Civil Rights Act, as
amended, including the amendments to the Civil Rights Act of 1991, the Employee
Retirement Income Security Act, the Equal Pay Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, any U.S. State laws against discrimination; any
and all claims arising under any other state and/or local anti-discrimination
statute or any other federal, state or local constitution, law, regulation or
ordinance governing the terms and conditions of employment or the termination of
employment; and the law of contract and tort; and any and all claims, demands
and causes of action, including, but not limited to, breach of public policy,
unjust discharge, wrongful discharge, intentional or negligent infliction of
emotional distress, misrepresentation, negligence or breach of contract.
Executive further waives, releases, and promises never to assert any such
claims, notwithstanding any belief Executive has no such claims.

Executive also agrees not to initiate or pursue any complaint or charge against
the Company, its affiliates or any of the released parties identified above with
any local, state or federal agency or court for the purpose of recovering
damages on Executive’s own behalf for any claims of any type Executive might
have against the Company based on any act or event occurring on or before the
effective date of this release, including claims based on future effects of any
past acts. Additionally, Executive agrees not to accept any individualized
relief arising out of suits brought by any other party on Executive’s behalf.
Executive also represents that Executive has not filed or initiated any such
complaint or charge against the Company or any Company affiliate or released
party, and Executive acknowledges that the Company is relying on such
representations in entering into this Agreement with Executive.



--------------------------------------------------------------------------------

Executive understands that the claims Executive is releasing do not include
rights or claims which may arise out of acts occurring after the effective date
of this release which do not in any way relate to the facts and circumstances of
this release or Executive’s employment relationship with the Company.

Executive also understands that the above provisions do not preclude Executive
from instituting an action to enforce the terms of this Agreement, or from
challenging the validity of this Agreement.

Furthermore, Executive acknowledges that this waiver and release is knowing and
voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Executive to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present, and
Executive further waives all rights under Section 1542 of the California Civil
Code, which section Executive acknowledges to be fully understood by him or her
and which Section states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

FOR EXECUTIVES AGE 40 OR OLDER. Executive further acknowledges that he/she has
been advised by this writing that:

 

  •  

Executive should consult with an attorney prior to executing this release;

 

  •  

Executive has at least twenty-one (21) days within which to consider this
release;

 

  •  

Executive has up to seven (7) days following the execution of this release, to
revoke the release; and to revoke, Executive must deliver to the Company a
written statement of revocation by hand-delivery or registered/certified mail,
return receipt requested. To be effective the Company must receive this
revocation by the close of business on the seventh (7th) day after execution of
this release; and

 

  •  

this release shall not be effective until such seven (7) day revocation period
has expired.

 

  •  

Executive agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.

 

EXECUTIVE

 

Name:

  Brian Sereda

Date:

 

 